Opinion issued March 27, 2003 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00265-CV
____________

EX PARTE JOEL COOPER, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, Joel Cooper, filed an application for writ of habeas corpus in this
Court.  He requests that we issue a writ ordering the Honorable Michael McSpadden (1)
to dismiss the attorney appointed to represent applicant in cause numbers 909324 and
909325.  The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.--Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).  Therefore,
we are without jurisdiction to grant habeas corpus relief.
	Even if we were to treat the application as a petition for writ of mandamus,
we would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston
[1st Dist.] 1992, orig. proceeding). 
	Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
1.    	Judge McSpadden is the elected judge of the 209th District Court, Harris
County.